  Case 19-20148-rlj7 Doc 9 Filed 05/16/19          Entered 05/16/19 14:03:35           Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                               AMARILLO DIVISION

 IN RE:                                            §
                                                   §        CASE NO. 19-20148-RLJ-7
 RICKEY & RENA PATTON                              §
      DEBTOR(S).                                   §


        NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

       Please take notice that the undersigned attorney of the firm of Wilcox Law, PLLC
represent Ford Motor Credit Company LLC, a creditor and party in interest in these proceedings,
and enter an appearance and demand that all notices given or required to be given in this case and
all papers served or required to be served in this case be given to and served upon the
undersigned at the office, post office address, and telephone number set forth below, pursuant to
Rule 2002 of the Bankruptcy Rules of Procedure.
       This Notice of Appearance shall not be construed as designation of the undersigned
attorney as agent for service under Bankruptcy Rules 7004 or 9014(b).



                                                       Respectfully submitted,
                                                          /s/      Stephen G. Wilcox
                                                       Stephen G. Wilcox
                                                       State Bar Number 21454300
                                                       Wilcox Law, PLLC
                                                       P.O. Box 201849
                                                       Arlington, TX 76006
                                                       (817) 870-1694 Telephone
                                                       (817) 870-1181 Facsimile
                                                       swilcox@wilcoxlaw.net
                                                       ATTORNEY FOR FORD MOTOR
                                                       CREDIT COMPANY LLC
  Case 19-20148-rlj7 Doc 9 Filed 05/16/19        Entered 05/16/19 14:03:35       Page 2 of 2



                                 CERTIFICATE OF SERVICE

     This is to certify that a true and correct copy of the foregoing Notice of Appearance and
Demand for Service of Papers was ELECTRONICALLY FILED on:

Troy Blackwell
703 S. VanBuren
Amarillo, TX 79101

Kent Ries
2700 S. Western St., Suite 300
Amarillo, TX 79109

Dated on May 16, 2019.

                                                    /s/ Stephen G. Wilcox
                                                   Stephen G. Wilcox,


1702-36547-483330
